Citation Nr: 9909083	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to July 1992.

This appeal arose from a September 1993 RO decision, which 
denied the veteran's claim of service connection for a heart 
disorder, to include sinus bradycardia and systolic ejection 
murmur.

The Board of Veterans' Appeals (Board), in a December 1996 
Remand Order, returned the veteran's claim to the RO for 
further adjudication in order to determine the exact nature 
of any heart disease and its relationship to service.  


FINDINGS OF FACT

1. The veteran's heart defect was not noted at service 
entrance.

2.  The medical evidence of record clearly and unmistakable 
establishes that the veteran's disability was a preexisting 
congenital or developmental defect that was not aggravated 
beyond the normal progression while in service. 


CONCLUSION OF LAW

The veteran's pre-service heart disorder, as manifested by 
sinus bradycardia or systolic ejection murmur, and currently 
diagnosed as mild aortic insufficiency, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110, 1111, 
1131, 1153, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3rd at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  Generally, veterans are presumed 
to have entered service in sound condition as to their 
health. See 38 U.S.C. § 1111; Bagby v. Derwinski, 1 Vet.App. 
225, 227 (1991).  Because the veteran served during wartime 
as well as during peacetime after December 31, 1946, he is 
entitled to the benefit of these presumptions.  See 38 U.S.C. 
§§ 1137, 1110; 38 C.F.R. §§ 3.2(f), 3.304(a). This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not detected.  See Bagby, supra.  The regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions", 38 C.F.R. § 
3.304(b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.306 (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (1998).

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  38 C.F.R. 
§ 3.303(c).  However, service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  In other words, there are diseases, which 
may be congenital or developmental but, nevertheless, may be 
granted service connection.  VA General Counsel has drawn a 
distinction between "congenital or developmental defects" as 
used in 38 C.F.R. § 3.303(c) and "disease" as used in that 
regulation and 38 U.S.C.A. §§ 1110 and 1131.  In Precedent 
Opinions issued in March 1990 and July 1990, which re-issued 
opinions of 1985, the General Counsel of the VA stated that a 
disease, even if considered hereditary in origin, which was 
capable of improvement or deterioration, could be service- 
connected if first manifest in service or, if pre-existing 
service, progresses at an abnormally high rate during 
service.  See VA O.G.C. Prec. Op. No. 67-90, 82-90 (July 18, 
1990).  Once a claimant's disability increases in severity 
during service there is a presumption of aggravation, unless 
it can be established by clear and unmistakable evidence that 
the increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 
3.309 (1998).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).





BACKGROUND

The veteran's March 1966 entrance examination does not reveal 
any pertinent heart abnormalities.  Thereafter, service 
medical records contain notations of heart abnormalities.  An 
August 1972 electrocardiographic (EKG) record conducted in 
connection with an annual flight physical noted a systolic 
ejection murmur, grade II, at the cardiac apex and atrial or 
functional premature contractions.  Cardiac evaluation found 
no evidence of organic heart disease; the cardiologist's 
impression was of an innocent heart murmur.  The murmur was 
still present during an August 1973 examination.  EKG in 
October 1979 was within normal limits.  In August 1980 EKG 
revealed sinus bradycardia; otherwise results were within 
normal limits.

Examination in 1990 revealed a Grade I/VI systolic ejection 
murmur.  The veteran was asymptomatic.  An October 1989 
echocardiogram revealed probable bicuspid aortic valve with 
markedly thickened/calcified aortic cusps and late systolic 
notching.  Further cardiologic evaluation was recommended, to 
include SBE prophylaxis.  The impression was probable aortic 
valvula disease, inadequately studied.  An August 1991 
examination report also noted the murmur and that such was 
deemed normal during a March 1990 School of Aerospace 
Medicine evaluation; a copy of that evaluation is included.  
The consulting physicians stated that the increased 
echocardiographic markings were compatible with calcification 
or fibrosis.  Valve openings were normal and there was no 
aortic insufficiency or stenosis found.  There was no rub, 
gallop or click on examination.  Carotid and femoral pulses 
were present and symmetric without bruits.  The examiners 
opined that neither waiver nor re-evaluation was necessary.  

In February 1993, the veteran was afforded a VA examination.  
The examiner noted the veteran's history of systolic ejection 
murmur and sinus bradycardia.  The examiner noted that the 
veteran was asymptomatic, with a normal exercise tolerance 
without shortness of breath or chest pain.  The heart had a 
normal thrust, size and rhythm.  There was a soft bruit at 
the apex and a gallop sound over the left carotid of 
uncertain significance, without evidence of arrhythmia or 
congestive heart failure.  The diagnoses were systolic 
ejection murmur, at present undiagnosed, and sinus 
bradycardia, by history; such was not found upon examination.  
A chest x-ray was within normal limits.

Private medical records in January 1994 contained a diagnosis 
of questionable bicuspid arterovascular sclerosis.  An 
Echocardiogram report noted the following:  1) aortic valve 
calcification most marked in right coronary cusp with good 
overall mobility but reduction in right cusp excursion, 
possible bicuspid aortic valve; 2) trivial aortic 
regurgitation; 3) trivial nonspecific thickening of anterior 
leaflet of mitral valve; and 4) trace tricuspid 
regurgitation.  The conclusion was mild calcific aortic 
sclerosis without stenosis with normal left ventricular 
function.  Here, the examiner submitted a January 1994 cover 
letter relative to the results from the echocardiogram, and a 
copy of the American College of Cardiology/American Heart 
Association activity guidelines for aortic stenosis and 
aortic insufficiency.  The examiner noted that, since the 
veteran was without stenosis, the aortic valve stenosis 
guidelines did not apply.  The examiner further noted that a 
finding of trivial aortic regurgitation negated application 
of guidelines that restricted activity.  The examiner, 
nonetheless, recommended the avoidance of weight lifting and 
other intense isometric or aerobic exercises.

The veteran then underwent a February 1997 VA examination.  
The examiner noted a previous 1989 finding that the veteran's 
nonsignificant heart murmur did not necessitate the 
termination of his flying status.  The veteran denied 
previous chest pain, syncope, near syncope, edema or heart 
failure symptoms, or the use of any medication.  The veteran 
further reported that his father's cause of death was 
myocardial infarction, and that the veteran had borderline 
increased lipids for which he was on a diet maintenance 
program.  Pertinent objective findings included regular 
cardiac examination rates; a question of an S4 gallop; a 
grade 1/6 short systolic ejection murmur at the left lower 
sternal border and apex; no clicks, rubs, heaves or lifts; no 
S3 gallop appreciated.  An electrocardiogram (EKG) showed 
borderline EKG with sinus bradycardia and right axis 
deviation.  Stress testing, with 10 minutes of exercise, 
reached a predicted heart rate of 93 percent of 11 METS, with 
no chest pain or EKG changes and a normal blood pressure 
response.  The examiner's diagnoses included aortic valve 
disease, probably bicuspid aortic valve (if so, would be of 
congenital etiology).  Findings were noted to be compatible 
with 1989 echocardiogram administered during the veteran's 
active service.  Status was noted to be asymptomatic, 
currently not disabling with overall above average exercise 
aerobic capacity.  There was no congestive heart failure.  
The veteran's cardiac status was classified as functional 
Class I, New York Heart Association Class I.  

The examiner provided a January 1998 Addendum to the February 
1997 VA examination noted above.  The examiner noted that the 
veteran's claim file was made available, and that, 
independent of transesophagial echocardiogram results 
(congenital - bicuspid AV or not congenital - i.e., 
rheumatic), all available clinical data indicated that the 
veteran's condition was not aggravated beyond the normal 
progression while in service.  The examiner further noted 
that if the presence of a bicuspid valve was demonstrated, it 
would be likely that the cardiac abnormalities noted during 
service were related to this condition. If a bicuspid value 
was excluded, a definite relationship could not be 
established.  The examiner also noted that two 
echocardiograms had demonstrated the presence of heart 
disease.

The results of a February 1998 transesophageal echocardiogram 
included trace mitral regurgitation and mild aortic 
regurgitation.  Additional findings included a bicuspid 
aortic valve; thickened-moderate aortic valve; normal LV 
chamber; normal LV wall thickness; normal mitral valve; 
normal LA chamber; and normal right heart chambers.  The 
examiner's noted diagnosis was aortic insufficiency-mild.  
Other conclusions included: acquired aortic valve sclerosis 
and scarring of aortic valve secondary to congenital bicuspid 
valve; no evidence of aortic stenosis at that time; and 
recommended use of an antibiotic SBE prophylaxis.      


ANALYSIS

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submits a claim that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).  Under 38 U.S.C.A. § 
5107(a), an applicant for benefits has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
Such a claim has been defined by the Court to be "one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible" in order 
to meet the burden established in the statute. Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In sum, the noted Court decisions have held that a claim for 
service connection is well grounded when three elements are 
satisfied with competent evidence.  Anderson, supra; Epps v. 
Gober, 126 F.3d at 1468 and Caluza v. Brown supra.     First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service). 
Savage v. Gober, 10 Vet. App. at 495-97 (lay evidence); 
Grottveit v. Brown, 5 Vet. App. at 92-93; and Lathan v. 
Brown, supra; see also 38 C.F.R. § 3.303(b)   

If, as is evident in this case, the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

With regard to the first element of a well grounded claim 
relative to medical evidence of a current disease or injury, 
post-service private medical reports and subsequent VA 
medical examinations of record clearly establish competent 
and current diagnoses of mild aortic insufficiency.  Rabideau 
v. Derwinski, 2 Vet. App. at 144; Brammer v. Derwinski, 3 
Vet. App. at 225.  Subsequent to the Board's December 1996 
Remand Order and VA examinations thereafter, the RO continued 
to deny the veteran's claim as such examinations found that 
the veteran's heart disorder was a congenital defect.  The 
veteran's heart defect was noted in the service medical 
records and VA examinations of record.  The Board again notes 
that congenital or developmental defects as such are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1998).  On this basis, the Board could rule initially that 
the veteran has not satisfied the first element of a well 
grounded claim as the record lacks a medical diagnosis of a 
current disease or disability.  

According to governing criteria, service connection may not 
be granted for defects of congenital or developmental origin 
provided such developmental defects are necessarily 
demonstrated to have preexisted entrance into active duty.  
38 C.F.R. § 3.303(c) (1998).  Even assuming that the record 
could be construed to show that the veteran has satisfied the 
first element of a well grounded claim, his claim would still 
fail to satisfy the second element of a well grounded claim 
because the record lacks competent evidence of a service 
occurrence or aggravation of a disease or injury.  Cartwright 
v. Derwinski, 2 Vet. App. at 25; Layno v. Brown, supra.   

Although the veteran has not contended or submitted any 
evidence that would tend to show his heart defect is not 
congenital, his claim is essentially based on assertions of 
entitlement to service connection for a heart defect that was 
incurred in or aggravated by active military service.  In 
this case, the veteran's entrance examination does not reveal 
evidence of a pre-service heart defect or disease; thus there 
is a presumption that the veteran was in sound condition when 
he was accepted for service.  38 U.S.C.A. § 1111.  Thus, 
clear and unmistakable evidence that the disability 
manifested in service existed before service must be 
presented in order to rebut the presumption.  38 U.S.C.A. § 
1132 (West 1991); 38 C.F.R. § 3.304(b).  The burden of proof 
is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The United States Court of Veterans Appeals 
(Court) has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
To rebut the presumption of aggravation, the Government must 
point to a specific finding that the increase in disability 
was due to the natural progress of the disease or intervening 
cause.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

VA regulations also provide that for a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When established as chronic 
during service there is no requirement of an evidentiary 
showing of continuity of symptomatology after service. 38 
C.F.R. § 3.303(b).  Then, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent cause. 38 C.F.R. § 3.303(b); Brannon v. 
Derwinski, 1 Vet. App. 314, 315 (1991).

The Board also notes that although a congenital or 
developmental defect, such as congenital bicuspid valve, is 
not a "disease or injury" within the meaning of legislation 
applicable to service connection, service connection may be 
granted if such a disorder was aggravated by the veteran's 
active service, especially if there is superimposed 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also 
O.G.C. Prec. 82-90, 56 Fed. Reg. 45,711 (1990) (Precedent 
opinion of the General Counsel of the VA).  Thus, the Board's 
December 1996 Remand, in part, concluded that an opinion by a 
cardiologist was needed, relative to the issue of whether the 
underlying disability associated with the veteran's heart 
disorder underwent an increase or whether there was a 
superimposed impairment due to the underlying heart disorder.

Here, the February 1998 echocardiogram results revealed trace 
mitral regurgitation and mild aortic regurgitation.  However, 
the resulting diagnosis of mild aortic insufficiency also 
included findings that the veteran's aortic valve sclerosis 
and scarring of the aortic valve was secondary to congenital 
bicuspid valve, with no evidence of aortic stenosis shown.  
This finding, in conjunction with the same examiner's January 
1998 opinion that the clinical data revealed that the 
veteran's condition was not aggravated beyond the normal 
progression while in service, provides persuasive medical 
evidence against a conclusion that a heart disorder, 
manifested by sinus bradycardia or systolic ejection murmur, 
was incurred or aggravated during service.  The veteran's 
most recently diagnosed mild aortic insufficiency, if viewed 
as a superimposed disability, does not warrant service 
connection as such a disorder was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Consequently, the veteran has failed to 
satisfy the second element of a well grounded claim. 

Clearly, this is a matter that ultimately turns upon what the 
competent medical evidence establishes as to the veteran's 
current heart defect, and whether such a defect was 
aggravated by service.  The Board is specifically tasked by 
law to weigh the probative value of medical evidence 
submitted.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).   In this regard, the Board notes that there is no 
competent medical evidence to establish that the veteran's 
condition was a congenital disease, as opposed to a 
congenital defect, or, if a congenital disease, that it was 
first manifest in service, or aggravated by service.  In this 
context, the Board must emphasize that there is no doubt 
about the veteran's good faith belief in the validity of his 
claim.  However, his lay assertions alone, are not competent 
to establish either service incurrence or aggravation of his 
heart defect.  In the absence of competent medical evidence 
establishing service incurrence or aggravation, or that there 
is current disability, the claim is not well grounded.  Under 
such circumstances, the benefit of the doubt doctrine is not 
for application.
 
Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) and Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although where a 
claim is not well grounded, the VA does not have a statutory 
duty to assist the claimant in developing facts pertinent to 
the claim, the VA may be obligated under 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) to advise a claimant of 
evidence needed to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  The 
Board finds that this obligation was satisfied throughout the 
veteran's appeal, including in the statement of the case, the 
supplemental statement of the case, the veteran's RO hearing, 
and Travel Board hearing.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application.










ORDER

Entitlement to service connection for a heart disorder is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals
 

- 2 -


